DETAILED ACTION
Claims 1–20 are currently pending in this Office action.  Claims 3, 7-15, 17, 19, and 20 are withdrawn as being directed to non-elected inventions or species.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 3, 17, 19, and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The previously recited “high heat aromatic carbonate monomers” (1,1-bis(4-hydroxyphenyl)-3,3,5-trimethyl-cyclohexane, 4,4′-(1-phenylethylidene)bisphenol, 4,4′-(3,3-dimethyl-2,2-dihydro-1H-indene-11-diyl)diphenol, 1,1-bis(4-hydroxyphenyl)cyclododecane, 3,8-dihydroxy-5a,10b-diphenyl-coumarano-2′,3′,2,3-coumarane, or a combination thereof) and newly recited 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethyl-cyclohexane, 4,4′-(1-phenylethylidene)bisphenol and 2-phenyl-3’-bis(4-hydroxyphenyl)phthalimidine are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the previously recited combination of high heat aromatic carbonate monomers did not include 2-phenyl-3’-bis(4-hydroxyphenyl)phthalimidine.  The subcombination has separate utility such as monomers in a non-polycarbonate polymer.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Further, 2-phenyl-3’-bis(4-hydroxyphenyl)phthalimidine is also chemically distinct from each of the previously claimed high heat aromatic carbonate monomer species (1,1-bis(4-hydroxyphenyl)-3,3,5-trimethyl-cyclohexane, 4,4′-(1-phenylethylidene)bisphenol, 4,4′-(3,3-dimethyl-2,2-dihydro-1H-indene-11-diyl)diphenol, 1,1-bis(4-hydroxyphenyl)cyclododecane, 3,8-dihydroxy-5a,10b-diphenyl-coumarano-2′,3′,2,3-coumarane).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  	Accordingly, claims 3, 17, 19, and 20 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.  Claim 20 is further withdrawn because it depends from claim 11 (drawn to a thermoplastic composition), which remains withdrawn as being directed a non-elected invention.  See page 4 of the 05/10/2022 Office action. 

Scope of the Elected Invention
	Claims 7–15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being
drawn to a nonelected method and composition, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 04/14/2022.
	Claims 3, 17, 19, and 20 are withdrawn from consideration as being directed to non-elected inventions are withdrawn for the reasons discussed immediately above.

	The scope of the elected subject matter that will be examined and searched is as follows:
Claims 1, 2, 4–6, 16, and 18, directed to a copolycarbonate, wherein the species of:
high heat aromatic carbonate units are derived from 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethyl-cyclohexane;
sulfur-containing bisphenol monomer is 4,4’-thiodiphenol;
thioether carbonyl endcaps are of formula:

    PNG
    media_image1.png
    65
    234
    media_image1.png
    Greyscale


Response to Arguments
The previous obvious rejections under 35 U.S.C. 103 of claims 1, 2, and 4 over Leenders et al. (US 7491788 B1) in view of Komatsu et al. (US 5037937 A); and of claims 1–4 over van Der Mee et al. (WO 2018/020425 A1) in view of Komatsu, are withdrawn in light of the amendment narrowing the high heat carbonate units to “high heat aromatic carbonate units derived from a high heat aromatic dihydroxy monomer, wherein the high heat aromatic dihydroxy monomer comprises a hydrogen on a benzylic carbon or a hydrogen on a tertiary carbon.”  Leenders or van Der Mee each teach copolycarbonates having high heat aromatic carbonate units, but these units are not derived from high heat aromatic dihydroxy monomer as now claimed.  The arguments on pages 12–14 in the 08/05/2022 response regarding Leenders and van Der Mee are accordingly moot.
Applicant's remaining arguments filed 08/05/2022 have been fully considered but they are not persuasive. Concerning the 103 rejections of claims 1–4 over Heuer et al. (US 7968671 B2) in view of Komatsu, in response to applicant's argument that “[t]he present application is directed to copolycarbonates with improved thermal performance such as high heat deflection, […] high clarity and low color, while maintaining processability” on pages 11–12, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Page 12 further alleges unexpected results of improved YI as reflected by Figs. 1 and 2 of the disclosure for “copolycarbonates […] prepared from bisphenol monomers having a sulfur content of 5 ppm or less.”  This unpersuasive because the Examples of Table 21 do not describe the copolycarbonate as having a sulfur content of 5 ppm, nor is this a claimed limitation.  Nonetheless, even considering the data in Table 2 and Figs. 1 and 2, the evidence relied upon fails to provide a meaningful side-by-side comparison with Examples 5–10.  Despite employing the same comparative copolycarbonate as “Comparative Examples 1–4,” these copolycarbonates show wide variability in YI values even at the same barrel molding temperature.  Also, for comparative Example 3, no significant difference is shown between the comparative examples and examples.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Here, applicant’s evidence does not establish any difference of statistical or of practical significance, because the YI values are so close to those for Examples 5, 6, 9, or 10 (5.5 versus 5.6, or 5.5 versus 5.4).
The evidence relied upon is further insufficient to show unexpected results because it is not reasonably commensurate in scope with the present claims.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).  Here, the examples only reflect a single amount of added sulfur (13 ppm) derived from the sulfur-containing carbonate units within the claimed range of 5 to 30 ppm.  
A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof).  No such trend has been established here because applicant’s evidence only reflects single amount of added sulfur (13 ppm) for a polycarbonate having BPI/BPA/BPS or BPI/BPA/TDP units.  It is unknown whether or not the observed results can be reasonably extrapolated over any amount and combination of species of sulfur-containing carbonate units, high heat aromatic carbonate units, low heat carbonate units, with or without thioether carbonyl end caps over the range of added sulfur as claimed.
	In response to applicant's arguments on pages 13–14 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection was based upon Heur in view of Komatsu rather than upon either reference alone.  While page 13 argues that “Komatsu is directed to BPA polycarbonates that lack tertiary or benzylic hydrogens susceptible to oxidation,” the primary reference (Heur) already teaches polycarbonates comprising units derived from 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethyl-cyclohexane.  This monomer possesses a hydrogen on a tertiary carbon as now claimed.  Komatsu was not combined with Heur to address this limitation because it is already taught by Heur.  
In response to applicant's argument on pages 13–14 that “neither reference provides any teaching or suggestion regarding the relationship between incorporating the sulfur-containing bisphenol monomers in to a high-heat copolycarboante to improve the YI,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, some of the amended claims remain unpatentable over Heur in view of Komatsu.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 08/05/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
Drawings
The drawings were received on 08/05/2022.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities: the amendment replacing previous Paragraph 8 (filed 08/05/2022) incorrectly states “FIG. 2 is a graph of YI values of the compositions shown in Table 3.”  This is not descriptive of Table 3 because Table 3 contains no YI values.  For the correct substance, applicant should revert the language of Paragraph 8 to that as originally written (“FIG. 2 is a graph of YI values of the compositions shown in Table 2…”).  Should there be any doubt, please refer to Paragraph 105 of the original disclosure, which describes both Figs. 1 and 2 as reflections of Table 2 data.
Appropriate correction is required.

Claim Objections
	The previous objection to claims 2 and 6 are withdrawn in light of the amendment correcting the same.
Claim 1 is objected to because of the following informalities:  line 6 includes an unnecessary hyphen in “-and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (US 7968671 B2) in view of Komatsu et al. (US 5037937 A).
	With respect to claims 1, 2, 16, and 18, Heuer teaches copolycarbonates of the general structure:

    PNG
    media_image2.png
    150
    837
    media_image2.png
    Greyscale

wherein each R is independently a C1 to C4 alkyl, x and y are each independently a number of 0.02 to
0.98. Claim 8. Copolycarbonates of bisphenol A and 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethyl-
cyclohexane are particularly preferred. Claim 4, col. 6, ll. 15–16, 46.
	Heuer differs from the present claim because it teaches a polycarbonate having high heat carbonate units and low heat carbonate units, but is silent as to i) a content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer; and ii) wherein the sulfur-containing carbonate units are present in an amount effective to provide a sulfur content as claimed.
	As to i), Komatsu teaches a polycarbonate resin comprising repeat units (I) of formula (A) and units (II) of formula (B) respectively as follows:
(A) 

    PNG
    media_image3.png
    180
    315
    media_image3.png
    Greyscale

(B) 

    PNG
    media_image4.png
    93
    297
    media_image4.png
    Greyscale

wherein R1 to R4 are each a hydrogen atom or an alkyl group having 1 to 4 carbon atoms, m and n are each an integer of 1 to 4. col. 2, ll. 37–65. The mole fraction of repeating units (I) relative to total units (II) and (II) in the resulting polycarbonate is from 0.005 to 4 to sufficient improve fluidity and solubility, but can be optimized depending upon the desired use. col. 4, l. 60 to col. 5, l. 3. Claims 2 and 6 respectively exemplify polycarbonates containing units derived from 4,4’-sulfonyldiphenol or 4,4’-thiodiphenol and units derived from bisphenol A.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Heuer and Komatsu are both directed to copolycarbonates and that Komatsu teaches a molar content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer that substantially overlaps the claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an optimizable amount of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer depending upon the desired fluidity and solubility properties.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Paragraph 27 of the present disclosure explains that “‘added sulfur’ […]
refers to sulfur added to the copolycarbonate from the sulfur-containing monomer.” As discussed immediately above, Komatsu teaches a copolycarbonate containing 0.005 to 0.4 mole percent of sulfur- containing carbonate units derived from 4,4’-sulfonyldiphenol or 4,4’-thiodiphenol. These are identical to the species of sulfur-containing carbonate units disclosed at Paragraph 11 of the present specification. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. To the extent that Komatsu teaches species of sulfur-containing carbonate units in an amount that substantially overlaps the claimed unit content, one of ordinary skill in the art would reasonably expect these units to provide an effective amount of sulfur as claimed.
	While Heuer in view of Komatsu do not directly disclose a content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer, since each of the claimed components is present and rendered obvious by the teachings of Heuer and Komatsu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the sulfur-containing carbonate units to provide the resulting copolycarbonate with an effective amount of sulfur as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise
	With respect to claim 4, Komatsu teaches that repeating unit (I) is derived from thiophenol of formula:

    PNG
    media_image5.png
    84
    264
    media_image5.png
    Greyscale
, or
bisphenolsulfone of formula: 

    PNG
    media_image6.png
    88
    265
    media_image6.png
    Greyscale
.
col. 5, ll. 37–41; col. 8, ll. 5–13.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are Heuer et al. (US 7968671 B2) and Komatsu et al. (US 5037937 A).
Heuer teaches a copolycarbonate comprising high heat aromatic carbonate units derived from a high heat aromatic dihydroxy monomer, wherein the high heat aromatic dihydroxy monomer comprises a hydrogen on a tertiary carbon as claimed; and a low heat carbonate unit derived from a low heat aromatic monomer, each of the units in amounts overlapping the present claimed ranges of each.  Heuer differs from the present claims because it is silent as to i) a content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer; ii) wherein the sulfur-containing carbonate units are present in an amount effective to provide a sulfur content; and iii) wherein the thioether carbonyl endcaps are present in an amount effective to provide 5–70 parts per million by weight added sulfur based upon the total parts by weight of the copolycarbonate of present claim 5, and where the thioether carbonyl endcaps further are of the formulae of present claim 6. 
	Komatsu teaches a copolycarbonate having a content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer that substantially overlaps the presently claimed range, but is silent as to wherein the thioether carbonyl endcaps are present in an amount effective to provide 5–70 parts per million by weight added sulfur based upon the total parts by weight of the copolycarbonate of present claim 5, and where the thioether carbonyl endcaps further are of the formulae of present claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Figs. 1 and 2 reflect Table 2.  Contrary to page 12 of the remarks, Figs. 1 and 2 do not reflect Table 3 in any respect.